 


109 HCON 475 IH: To congratulate the National Organization of Women on its 40th anniversary.
U.S. House of Representatives
2006-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. CON. RES. 475 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2006 
Ms. Jackson-Lee of Texas submitted the following concurrent resolution; which was referred to the Committee on the Judiciary 
 
CONCURRENT RESOLUTION 
To congratulate the National Organization of Women on its 40th anniversary. 
 
 
Whereas the National Organization of Women (in this resolution referred to as NOW) is committed to the advancement of equality and women’s rights; 
Whereas NOW continues the legacy of the foremothers of the women’s movement, who include Alice Paul, Sojourner Truth, Elizabeth Cady Stanton, Susan B. Anthony, and Harriet Tubman; 
Whereas NOW was founded on June 30, 1966 in Washington, District of Columbia, by women attending the Third National Conference of the Commission on the Status of Women; 
Whereas Betty Freidan, author of The Feminine Mystique, was one of the original 28 founders and its first President; 
Whereas the late Reverend Pauli Murray, the first African-American female Episcopal priest, contributed to NOW's original Statement of Purpose, which begins: The purpose of NOW is to take action to bring women into full participation in the mainstream of American society now, exercising all privileges and responsibilities thereof in truly equal partnership with men.; 
Whereas NOW pursues the realization of the universal values of equality, opportunity, justice, respect, empowerment, freedom; 
Whereas these goals will be achieved through legal, political, social and economic change; 
Whereas NOW is committed to fighting all oppression, understanding that sexism, racism, and homophobia are interconnected; 
Whereas NOW struggles to eliminate discrimination and harassment in the workplace, schools, the justice system, and all other sectors of society and to end all forms of violence against women; 
Whereas NOW has been involved in landmark occasions in women’s history, including President Lyndon B. Johnson’s Executive Order 11375 in 1967, which extended discrimination to include gender, and the 1973 Supreme Court decision on Roe v. Wade, establishing a woman's right to safe and legal abortion; and 
Whereas NOW celebrates its 40th anniversary with 550,000 supporting members, and with more than 500 local and campus affiliates in all 50 States and the District of Columbia, dedicated to equality and justice: Now, therefore, be it 
 
That Congress congratulates the National Organization of Women on its 40th anniversary and honors the contributions it has made to the pursuit of equality and justice for all. 
 
